 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                ***
 9
                                                              Case No. 2:19-cv-00806-RFB-VCF
10   RONNIE EDWARDS,
                                                                 ORDER TO PRODUCE
11                       Plaintiff,                            RONNIE EDWARDS, # 92789
12               v.
13   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
14
                         Defendants.
15
16
           TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
17         TO:        BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
18                    INDIAN SPRINGS, NV
                      UNITED STATES MARSHAL FOR THE DISTRICT OF
19
                      NEVADA AND ANY OTHER UNITED STATES MARSHAL
20
21
             THE COURT HEREBY FINDS that RONNIE EDWARDS, #92789, is presently
22
     in custody of the Nevada Department of Corrections, located at High Desert State Prison,
23
     Indian Springs, Nevada.
24
             IT IS ORDERED that the Warden of High Desert State Prison, or his designee,
25
     shall transport and produce RONNIE EDWARDS, #92789, to the Lloyd D. George United
26
     States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
27
     Nevada, on or about Wednesday, May 15, 2019, at the hour of 9:30 a.m., to attend a hearing in
28
     the instant matter, and arrange for his appearance on said date as may be ordered and directed by
     the
 1
     Court entitled above, until the said RONNIE EDWARDS, #92789, is released and discharged
 2
     by the said Court; and that the said RONNIE EDWARDS, #92789, shall thereafter be returned
 3
     to the custody of the Warden, High Desert State Prison, Indian Springs, NV, under safe and
 4
     secure conduct.
 5
 6          DATED this 10th day of May, 2019.

 7
                                                _________________________________
 8                                              RICHARD F. BOULWARE, II
 9                                              UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            Page 2 of 2
